Citation Nr: 1017891	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  03-36 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a heart disorder, 
including coronary artery disease, status-post coronary 
artery bypass graft, claimed as secondary to hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from December 1950 to 
November 1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
which found that new and material evidence had not been 
received to reopen claims for service connection for 
hypertension and a heart disability.  By decision dated 
September 2004, the Board determined that there was new and 
material evidence and reopened the claims for service 
connection.  The underlying claims for service connection 
were remanded for additional development of the record.  In 
April 2006, the Board denied service connection for 
hypertension and heart disease.  The Veteran filed an appeal 
with the United States Court of Appeals for Veterans Claims 
(Court) which, by Order dated August 2007, granted a Joint 
Motion for Remand.  By decision dated January 2008, the Board 
again denied the claims.  A January 2009 Court Order granted 
a Joint Motion for Remand.  In May 2009, the Board remanded 
the claim for additional development of the record.  The case 
is again before the Board for appellate consideration.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Clear and unmistakable evidence shows that hypertension 
was present prior to service.

2.  Clear and unmistakable evidence shows that hypertension 
was not aggravated beyond normal progression.

3.  A heart disability is not related to an in-service 
disease or injury, or a service-connected disability. 


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
service, nor may such be presumed.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.306, 3.307, 3.309 (2009).

2.  A heart disorder, including coronary artery disease, 
status-post coronary artery bypass graft was not incurred in 
or aggravated by active service, nor may such be presumed, 
and it is not proximately due to or the result of a service-
connected disability.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2009).  
The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between a veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).

In this case, in a June 2002 letter, issued prior to the 
rating decision on appeal, and in a November 2004 letter, the 
VA provided notice to the Veteran regarding what information 
and evidence is needed to substantiate his claim for service 
connection, to include what information and evidence must be 
submitted by the Veteran and what information and evidence 
will be obtained by VA.  The case was last readjudicated in 
February 2010.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file includes service 
treatment records, private and VA medical records, the report 
of a VA examination, and the Veteran's testimony at a hearing 
before the undersigned.  

The Board notes that the most recent remand requested that 
the RO obtain the clinical records from the Veteran's 
hospitalization at Corona Naval Hospital from October to 
November 1954.  The National Personnel Records Center 
responded to a request for such records and indicated in 
November 2009 that a search for records was conducted, but no 
records were located.  The RO made a formal finding of 
unavailability in November 2009, and determined that further 
efforts to obtain such records would be futile.  The Veteran 
was so notified by a letter dated December 2009, and was 
requested to submit any records of the in-service 
hospitalization he had.  He was also advised of the types of 
alternative evidence he could submit.  He responded later 
that month that he had nothing to submit.  The Board finds 
that the RO's actions substantially complied with the remand 
order.  As the requested records are not available, further 
efforts to obtain such would be futile and additional remand 
is not required.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by submitting evidence, 
providing argument, and responding to notices.  Thus, he was 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  Therefore, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Conway, supra; Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Under the governing criteria, every veteran shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by service.  
38 U.S.C.A. § 1111.  

For purposes of aggravation of a preexisting injury, such 
aggravation will be said to have occurred where there is an 
increase of disability during active military, naval or air 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Paulson v. Brown, 7 
Vet. App. 466, 468 (1995).  Clear and unmistakable evidence 
is required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  Aggravation may not be conceded, however, 
where the disability underwent no increase in severity during 
service.  38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service); Akins v. Derwinski, 
1 Vet. App. 228, 232 (1991).  In addition, temporary flare-
ups, even in service, will not be considered sufficient to 
establish an increase in severity unless the underlying 
condition, as contrasted to the symptoms, is worsened.  Hunt 
v. Derwinski, 1 Vet. App. 292, 295 (1991), Browder v. Brown, 
5 Vet. App. 268, 271 (1993).  See also Daniels v. Gober, 10 
Vet. App. 474, 479 (1997).

If a disorder was not noted on entering service, the 
government must show clear and unmistakable evidence of both 
a preexisting condition and a lack of in-service aggravation 
to overcome the presumption of soundness for wartime service 
under 38 U.S.C.A. § 1111.  A lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any "increase in disability [was] due 
to the natural progress of the preexisting condition."  
Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 
U.S.C.A. § 1153.  If the government fails to rebut the 
section 1111 presumption, the claim is one for service 
connection, not aggravation.  Id.

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
cardiovascular disease becomes manifest to a degree of 10 
percent or more within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 
C.F.R. §§ 3.307, 3.309.

The regulations provide that service connection is warranted 
for disability which is proximately due to, the result of, or 
aggravated by a service-connected disease or injury.  38 
C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board notes that effective October 10, 2006, 38 
C.F.R. § 3.310 was amended to conform to the decision of the 
Court in Allen.  However, based upon the facts in this case, 
neither version is more favorable and the regulatory change 
does not impact the outcome of the appeal.

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 
Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 
(1999).  For secondary service connection, there must also be 
medical nexus evidence establishing a connection between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).

On a report of medical history in December 1950, the Veteran 
denied high blood pressure.  The entrance examination in 
December 1950 revealed mild tachycardia due to tension.  
Blood pressure was 140/98.  The left pupil was larger than 
the right. Chest X-rays the next day and in August 1952 and 
September 1953 were negative.  

The Veteran was seen in October 1954.  It was indicated he 
was being examined for discharge and found to have diastolic 
pressure constantly over 90 and systolic pressures up to 176.  
The examiner noted the Veteran had had a blood pressure 
reading of 140/98 on his entrance examination.  He was 
asymptomatic, but it was recommended that he be hospitalized 
for investigation of hypertension.  The diagnosis was 
hypertension.  

The Veteran was admitted to the Corona U.S. Naval Hospital in 
October 1954.  Blood pressure was 160/110.  No other 
abnormalities were noted.  An eye consultation revealed the 
eye grounds were described as showing Grade I or equivocal 
hypertensive changes.  A genitourinary consultation disclosed 
chronic prostatitis, which was treated with medication and 
massage.  The Veteran's blood pressure was recorded at 
approximately 150/85, and soon returned to normal limits, 
130/85, and remained there throughout the hospitalization.  
The diagnosis on hospital discharge was chronic prostatitis, 
organism unknown.  

The heart and vascular system were evaluated as normal on the 
separation examination in November 1954.  Blood pressure was 
128/68.  A chest X-ray was negative.  The examiner noted that 
the Veteran had been found to have slight hypertension the 
previous month, but that when hospitalized, it returned to 
normal limits.  

In a statement dated February 1961, a private physician 
related he had seen the Veteran in November 1955.  His blood 
pressure at that time was 170/90.  The examiner related he 
had seen the Veteran over the previous six years and his 
diastolic pressure had always been elevated.  The Veteran's 
blood pressure was 170/70 in September 1960, and 170/100 in 
February 1961.

The Veteran was examined by the VA in April 1961.  An 
examination showed the Veteran had high diastolic pressure.  
The systolic was not so marked but still was high for someone 
of the Veteran's age.  His heart action was rapid.  The 
diagnoses were essential hypertension, mild cardiac 
enlargement, and rapid heart.  

In a statement dated November 2002, P.D.T, M.D, noted the 
Veteran apparently developed hypertension in service, and had 
since developed cardiomyopathy and coronary artery disease.  
The physician stated hypertension was a risk factor for the 
development of these conditions.  

In various submissions to the VA, and in his testimony before 
the undersigned, the Veteran related his pre-discharge 
hospitalization for hypertension.  He asserts he did not have 
hypertension when he entered service, and thus, service 
connection is warranted for hypertension and heart disease.  
He claimed in a July 2003 statement that he was rejected for 
employment following service due to hypertension.  He states 
medication for hypertension was prescribed in 1968 and an 
abnormality was noted on an electrocardiogram.  

During the hearing before the undersigned in May 2004, the 
Veteran related he did not seek treatment for hypertension 
within one year of his discharge.  He maintained that Dr. T. 
based his opinion in November 2002 on the 1961 VA examination 
report.  He acknowledged that the private physician did not 
have access to his service treatment records.  

Private medical records disclose the Veteran was seen in May 
1994.  It was reported he had known coronary disease since 
1986.  In November 1998, it was stated he had a history of 
hypertension since 1966.  The Veteran underwent bypass 
grafting times four in December 1998.

The Veteran was afforded a VA examination in September 2005.  
The examiner commented that, with a blood pressure reading of 
140/98, the Veteran manifested moderate hypertension at his 
induction physical examination in December 1950.  He further 
stated that the blood pressure at that time clearly reflected 
that hypertension unmistakably pre-existed service.  The 
examiner stated that the Veteran's hypertension was not 
caused or worsened as a result of his military service.  He 
indicated the record clearly reflected that the Veteran's 
hypertension was not worsened beyond natural progress, and 
that his condition actually improved by the time of his 
hospital discharge.  He also noted the Veteran's problem with 
hypertension worsened following discharge when he was not 
under treatment for hypertension.  

The examiner further opined that the Veteran's 
arteriosclerotic coronary artery disease and severe systolic 
dysfunction with secondary cardiomyopathy can be considered 
secondary to or aggravated by hypertension, which was not 
caused or aggravated by service.  The examiner reasoned that 
the Veteran's hypertension was caused by and aggravated by 
his congenital polycystic disease of the kidneys, as shown on 
CT scan, and was not worsened by service.

The Board notes that for purposes of evaluating hypertension 
under the Rating Schedule, the term hypertension means that 
the diastolic blood pressure is predominantly 90mm or greater 
and must be confirmed by readings taken two or more times on 
at least three different days.  38 C.F.R. § 4.104, Diagnostic 
Code 7101, Note 1 (2009).  Although hypertension was not 
diagnosed at entrance and a single, elevated blood pressure 
reading does not, in and of itself, constitute hypertension, 
the information and evidence otherwise of record clearly and 
unmistakably establish that the disorder pre-existed service.

Specifically, the entrance examination in December 1950 
showed blood pressure of 140/98.  The VA examiner in 
September 2005 opined that the Veteran manifested moderate 
hypertension at entrance and his condition clearly and 
unmistakably pre-existed service.  In rendering this opinion, 
the examiner reviewed the claims folder, noted the elevated 
blood pressure reading at induction, as well as subsequent 
elevated readings while hospitalized in service from October 
to November 1954.  Moreover, he noted the findings on CT scan 
after service that the Veteran suffered from congenital 
polycystic disease.  Thus, his opinion was not based solely 
on a single elevated blood pressure reading; rather, it was 
based upon multiple blood pressure readings during service, 
post-service hypertensive findings, and the findings of 
polycystic kidney disease, which the examiner noted was a 
causal and aggravating factor of hypertension.  See 38 C.F.R. 
§ 3.304(b)(2) (2009) (records made prior to, during or 
subsequent to service may be used when considering the 
inception, development and manifestations of a pre-existing 
condition).  This opinion was rendered by a physician 
following review of the claims file, included reference to 
clinical findings, and included a rationale for the opinion.  
As such, it is highly probative.  See Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994) (greater weight may be placed on one 
physician's opinion over another depending on factors such as 
reasoning employed by the physicians and the extent to which 
they reviewed prior clinical records and other evidence).

To the extent the Veteran contends that he did not suffer 
from hypertension prior to service, it is now well 
established that lay persons without medical training, such 
as the Veteran, are not competent to opine on matters 
requiring medical expertise, such as the diagnosis and 
etiology of hypertension.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159(a)(1) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions); see also Jandreau v. Nicholson, 492 F.3d 1372, 
1376-77 (Fed. Cir. 2007) (noting general competence to 
testify as to symptoms but not to provide medical diagnosis).  
As such, his opinion as to the onset of hypertension is not 
competent evidence.

For the reasons set forth above, the Board finds that the 
competent and probative evidence reflects that the Veteran's 
hypertension clearly and unmistakably existed prior to 
service.  The Board must, therefore, determine whether the 
disorder increased in severity during service.

Evidence of being asymptomatic on entry into service, with an 
exacerbation of symptoms during service, does not constitute 
evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 
320, 323 (1991).  In order to support a finding of 
aggravation, the evidence must establish that the underlying 
disability underwent an increase in severity; the occurrence 
of symptoms, in the absence of an increase in the underlying 
severity, does not constitute aggravation of the disability.  
Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 
38 C.F.R. § 3.306(a).

The evidence of the Veteran's in-service hospitalization for 
evaluation of hypertension, with subsequent improvement in 
hypertension following treatment for chronic prostatitis, 
reveals, at worst, an exacerbation of symptoms.  In this 
regard, the Veteran's blood pressure was better on separation 
from service than it had been when he was examined at the 
time of his entry into service.  See Green, supra.  
Regardless, even assuming for the sake of argument that the 
service treatment records reflect an increase in the 
preexisting hypertension, the VA examiner opined in September 
2005 that the Veteran's hypertension was not worsened beyond 
natural progress of the disorder during service.  As noted 
above, this opinion was rendered by a physician following 
review of the claims file, included reference to clinical 
findings, and included a rationale for the opinion.  Such 
opinion is entitled to great probative weight.  

The only other medical opinion of record is from Dr. T., who 
predicated his opinion solely on the April 1961 VA 
examination report.  The private physician commented the 
Veteran "apparently" developed hypertension in service.  
This opinion is tentative, at best, and was not based on a 
review of the service treatment records, which clearly noted 
an elevated blood pressure reading at the entrance 
examination.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); 
see also Bostain v. West, 11 Vet. App. 124, 127-28 1998).  
Thus, the Board finds that the opinion of Dr. T. is entitled 
to little, if any, probative weight.  See Owens v. Brown, 7 
Vet. App. 429, 433 (1995); Guerrieri v. Brown, 4 Vet. App. 
467, 471-73 (1993).

Furthermore, to the extent the Veteran contends that any 
preexisting hypertension was aggravated by service, as noted 
above, he is not competent to opine on such matter.  See 
Espiritu, supra; Jandreau, supra.

Based on the above, the Veteran finds the Veteran's pre-
existing hypertension did not increase in severity beyond the 
natural progress of the disorder during or as a result of 
service.  Accordingly, the presumption of soundness is 
rebutted, as the evidence clearly and unmistakably 
establishes that hypertension existed prior to service, and 
was not aggravated beyond the natural progress of the 
disorder.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.306; see also 
Wagner, 370 F.3d, at 1096.  Thus, service connection for 
hypertension is denied.

With respect to the claim for service connection for coronary 
artery disease, the service treatment records are negative 
for any findings pertaining to heart disease.  The initial 
clinical indication of this disability following service is 
in 1986.  This was more than 30 years following the Veteran's 
discharge from service.  Although the VA examiner opined that 
the Veteran's heart disease and cardiomyopathy are related to 
hypertension, inasmuch as service connection has been denied 
for hypertension, there is no basis upon which to establish 
service connection on a secondary basis.  Thus, in the 
absence of clinical evidence of coronary artery disease 
during service or for many years thereafter, there is no 
basis on which service connection may be granted. 

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).  


ORDER

Service connection for hypertension is denied.

Service connection for a heart disorder, including coronary 
artery disease, status-post coronary artery bypass graft, is 
denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


